        Case 2:20-cv-00004-JCH-LF Document 26 Filed 08/25/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

THOMAS WARDELL DOLPHUS,

       Petitioner,

v.                                                                    2:20-cv-00004-JCH-LF

ATTORNEY GENERAL OF
THE STATE OF NEW MEXICO, et al.,

       Respondents.
                  ORDER ADOPTING MAGISTRATE JUDGE’S
             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       The Magistrate Judge filed her Proposed Findings and Recommended Disposition

(“PFRD”) on July 1, 2021. Doc. 20. The PFRD notified the parties of their ability to file

objections within fourteen (14) days and that failure to do so waived appellate review. Id. at 13.

On July 14, 2021, Mr. Dolphus filed a motion requesting additional time to file objections. Doc.

23. The Court granted this motion, and extended the deadline for Mr. Dolphus to file objections

to the PFRD until August 16, 2021. Doc. 24. The order granting the extension reminded Mr.

Dolphus that the “failure to file timely and specific objections will result in waiver of de novo

review by a district or appellate court.” Id. at 1. To date, the parties have not filed any

objections and there is nothing in the record indicating that the proposed findings were not

delivered.

       The PFRD advised Mr. Dolphus that if he “wishes to proceed with this habeas petition

based solely on the exhausted claims, he must file an amended petition that includes only those

claims” within fourteen (14) days of this order. Doc. 20 at 12. In his motion requesting an

extension of time to file objections, Mr. Dolphus advised the Court that he has limited access to a

law library and legal forms. Doc. 23 at 1–2. Mr. Dolphus also asked for additional time to file
        Case 2:20-cv-00004-JCH-LF Document 26 Filed 08/25/21 Page 2 of 2




paperwork with the Court. Id. Therefore, the Court will not require Mr. Dolphus to file a

completely new habeas petition containing only his exhausted claims in order to proceed on his

exhausted claims. Instead, if Mr. Dolphus wishes to proceed with his habeas petition based

solely on the exhausted claims, he need only file a document that states this within thirty (30)

days of this order.

       Wherefore,

       IT IS HEREBY ORDERED AS FOLLOWS:

       1.      The Magistrate Judge’s Proposed Findings and Recommended Disposition (Doc.
               20) is ADOPTED, subject to the modifications outlined above;

       2.      If Mr. Dolphus wishes to proceed with his habeas petition based solely on the
               exhausted claims—speedy trial violation (Claim 2) and sufficiency of the
               evidence to support his manufacturing convictions (Claim 3)—he must file a
               document that states this within thirty (30) days of this order;

       3.      If Mr. Dolphus fails to timely file a statement expressing his wish to proceed
               solely with his exhausted claims, the Court will dismiss his entire petition without
               prejudice;

       4.      The CLERK OF COURT shall mail Mr. Dolphus a copy of his original petition
               (Doc. 1).




                                                 _______________________________________
                                                 SENIOR UNITED STATES DISTRICT JUDGE




                                                 2
